UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2009 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary8.2% Coach 94,325 2,668,454 DeVry 26,550 1,356,705 DreamWorks Animation SKG, Cl. A 57,750 a 1,949,640 Gap 180,050 3,537,982 McDonald's 41,975 2,360,674 Priceline.com 19,025 a,b 2,929,470 TJX Cos. 81,725 2,938,014 Weight Watchers International 30,100 b 825,643 Consumer Staples12.9% Bare Escentuals 46,575 a 432,216 Church & Dwight 45,300 2,587,989 Costco Wholesale 77,175 3,934,381 Hansen Natural 49,975 a,b 1,632,184 Kimberly-Clark 64,075 3,873,975 PepsiCo 133,550 7,568,279 Procter & Gamble 107,000 5,789,770 SYSCO 68,025 1,733,957 Unilever (NY Shares) 65,850 b 1,839,191 Energy8.1% EnCana 23,975 1,246,460 ENSCO International 51,025 1,882,822 EOG Resources 22,750 1,638,000 Nexen 100,275 1,971,407 Noble 106,850 3,742,955 SEACOR Holdings 28,525 a,b 2,171,608 Southwestern Energy 72,925 a 2,688,016 Talisman Energy 188,625 3,029,318 Financial6.9% Charles Schwab 125,400 2,264,724 Chubb 43,750 2,160,812 Discover Financial Services 227,125 3,122,969 Eaton Vance 78,425 b 2,240,602 Goldman Sachs Group 7,225 1,195,448 State Street 43,000 2,256,640 Travelers Cos. 46,225 2,330,665 Health Care15.8% Aetna 76,000 2,166,000 Alcon 15,875 2,055,336 Amgen 82,025 a 4,900,173 AstraZeneca, ADR 46,025 b 2,146,146 Becton, Dickinson & Co. 61,500 4,281,630 Biogen Idec 41,100 a 2,063,631 Genzyme 69,950 a 3,896,915 Gilead Sciences 49,800 a 2,243,988 Johnson & Johnson 84,300 5,095,092 Novartis, ADR 24,675 1,146,647 WellPoint 83,200 a 4,397,120 Zimmer Holdings 31,450 a 1,489,158 Industrial12.5% 3M 51,025 3,678,903 Danaher 28,425 1,725,682 Donaldson 24,725 b 928,918 Dun & Bradstreet 19,925 1,455,322 Emerson Electric 131,075 4,832,735 Equifax 41,575 b 1,149,133 First Solar 8,300 a,b 1,009,114 Fluor 26,650 1,409,785 Rockwell Collins 71,100 3,273,444 Ryder System 22,650 b 860,700 Tyco International 59,025 1,870,502 United Technologies 106,400 6,315,904 Information Technology24.3% Apple 50,075 a 8,423,116 Accenture, Cl. A 92,550 3,054,150 Avnet 48,700 a 1,297,855 Cisco Systems 267,075 a 5,768,820 EMC 183,975 a 2,925,202 Google, Cl. A 9,850 a 4,547,449 Intel 66,050 1,342,136 International Business Machines 87,300 10,305,765 National Semiconductor 115,900 b 1,758,203 QUALCOMM 111,150 5,159,583 STMicroelectronics (New York Shares) 90,025 b 779,617 Sybase 48,400 a 1,686,740 Symantec 84,200 a 1,273,104 Texas Instruments 206,800 5,085,212 Western Union 98,675 1,780,097 Materials1.4% Nucor 38,950 1,734,833 Schnitzer Steel Industries, Cl. A 25,900 1,398,859 Software5.5% Microsoft 428,000 10,550,200 Oracle 94,275 2,061,794 Telecommunication Services.6% Windstream 168,900 Utilities2.6% FPL Group 27,825 1,563,208 Sempra Energy 68,625 3,442,916 WGL Holdings 28,775 b 949,575 Total Common Stocks (cost $230,241,949) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,559,000) 2,559,000 c Investment of Cash Collateral for Securities Loaned5.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $13,212,204) 13,212,204 c Total Investments (cost $246,013,153) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At August 31, 2009, the total market value of the fund's securities on loan is $12,799,178 and the total market value of the collateral held by the fund is $13,212,204. c Investment in affiliated money market mutual fund. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $246,013,153. Net unrealized depreciation securities on investments was $5,613,094 of which $14,616,777 related to appreciated investment securities and $20,229,871 related to depreciated investment Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Unobservable Assets ($) Level 1 -Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 210,414,733 - - Equity Securities - Foreign 14,214,122 - - Mutual Funds 15,771,204 - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
